DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 05/10/2021 has been considered.     
	Claim(s) 1, 4, 9, 18 are amended. 
	Claim(s) 3, 13 are cancelled.  
	Claim(s) 1-2, 4-7, 9, 11-12, 15, 17-19, 22, and 24 are pending in this application and an action on the merits follows.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/09/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2, 4-7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Canora et al. (U.S. 20100125362 A1, hereinafter Canora)  in view of Canora Prior Art (U.S. 20100125362 A1, para. 6 of the Relevant Background).
	Regarding claim 1, Canora discloses:
 	machine for providing beverages, said machine comprising: ¶19 and figure 1 – a self-service beverage dispenser 102; see at least ¶¶17, 25-28, 36-37, 42-44;
	a reader configured to read data representative of an available balance for a user to obtain beverages from the machine from a machine-readable medium, wherein the machine-readable medium is a read-write device ¶25 -  the RFID tag reads the access data and stores access data; the customer 150 simply brings the RFID tag 158 (or token 156) within a predefined range of an RFID reader 110 that reads the access data by interrogating the tag 158; wherein the tag includes storing access data on the tag or transponder 158 of token 156 and then remotely (without contact being required) retrieving or reading data with RFID reader 110 [read and write];  wherein (¶42 and 47) determines whether the token is a valid (or unit counts) available such right to a particular number of drink fills or snacks, and so on; see at least see at least ¶¶17, 25-28, 36-37, 42-44, claims 3-4;

	electronics configured to: ¶35 -  controller 362, see at least ¶¶17, 25-28, 36-37, 42-44;
		receive the data from the machine-readable medium in response to the machine-readable medium being in communication distance of the reader; ¶43 - self-service beverage dispenser (e.g., allow their RFID tag to be read…and request a cup/glass to be filled… reads the access data, further see ¶26 - the reader or may be several feet allowing the reader 110 to obtain the access data in tag 158; see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
		enable the user to dispense a beverage into the vessel; and ¶25 - determine whether or not to allow access to or use of the dispenser 102 to fill the cup 152; see at least ¶¶17, 25-28, 36-37, 42-44;
		transmit an updated available balance of the machine-readable medium to the machine-readable medium, to cause the machine-readable medium to update the available balance so as to reduce or prevent the user from dispensing unlimited beverages.   ¶43 - the user's available unit count is altered to reflect the use of the dispenser, wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like);  see at least ¶¶17, 25-28, 36-37, 42-44;
	Canora discloses “the machine-readable medium” as a RFID tag which has a unit count store to a particular number of drink fills; see at least ¶¶17, 25-28, 36-37, 42-44; although Canora discloses the RFID tag is use to carrier information to a particular number of drinks to  Canora does not explicitly disclose the machine-readable medium is coupled to a vessel;. Canora Prior Art discloses ¶6 access control is provided by placing a RFID tag on the cup;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the RFID tag of Canora on the cup taught by Canora Prior Art, in order to provide enhanced access control, (see: Canora Prior Art, ¶6).
	Regarding these limitations “so as to reduce or prevent the user from dispensing unlimited beverages” are interpreted as intended result and/or intended use language which do not have patentable weight.
	Regarding claim 2, Canora discloses:
	wherein the electronics are further configured to enable the user to dispense the beverage while the machine-readable medium is within the communication distance of the reader.  ¶26 - The range of the RFID tag 158 may be several inches requiring the user to hold the token 156 proximate to the reader or may be several feet allowing the reader 110 to obtain the access data in tag 158 when the customer 150 is standing in front of the dispenser 102 (e.g., bracelet token 156 on wrist holding cup 152 near soda/liquid dispensing units or on opposite arm held naturally at the customer's side, which may be several feet from reader 110); see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
	Regarding claim 4, Canora discloses:
	wherein the electronics are further configured to determine whether the data representative of the available balance is sufficient, based on the data received from the machine-readable medium, to dispense the beverage before enabling the user to dispense the beverage.  ¶43 - the user's available unit count is altered to reflect the use of the dispenser, erify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like);  see at least ¶¶17, 25-28, 36-37, 42-44;
	Regarding claim 5, Canora discloses:
	wherein the reader uses radiofrequency signaling.  ¶25 – RFID reader and tag; see at least see at least ¶¶17, 25-28, 36-37, 42-44, claims 3-4;
	Regarding claim 6, Canora discloses:	
	wherein the electronics are further configured to dispense a limited amount of the beverage over a time period.   ¶17 – a start and stop time/date encoded on the token; see at least see at least ¶¶17-18, 22, 25-28, 31, 36-37, 41-44, and claim 11;
	Regarding claim 7, Canora discloses:
	wherein the electronics communicate the data to a centrally located processor external to the machine.  Figure 3 ¶36 - the communication module 363 is used to communicate with a token data storage system 340 via a communications network 330 (e.g., a digital network such as an intranet or the Internet); see at least see at least ¶¶17, 25-28, 36-37, 41-44;
	Regarding claim 15, Canora discloses:	
	said machine further comprising: a biometric sensor configured to read a biometric parameter of the user; and the electronics further configured to: collect the biometric parameter of the user via said biometric sensor; associate the biometric parameter with the machine-readable identifier to form a first pair; ¶43 – [self-service beverage dispenser reads a RFID tag access data to request a cup/glass to be filled], wherein (¶26) the reader  read the access data several feet away; ¶44 -  linkage between the token/RFID tag/ entitlement and the individual may be provided by the identity associated with the entitlement and the second source of identification (biometrics via biometric sensor such as voice recognition) are determined to match [forms a first pair]; the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like); see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
		after a first dispensing, determine whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; and  if the first and subsequent pair match, enable the user to dispense a beverage into a vessel if an available balance exists, otherwise, prevent the user from dispensing a beverage into the vessel. (see LOOP of figure 5) ¶43 - self-service beverage dispenser reads a RFID tag access data to request a cup/glass to be filled, wherein (¶26) the reader  read the access data several feet away; ¶44 -  linkage between the token/RFID tag/ entitlement and the individual may be provided by the identity associated with the entitlement and the second source of identification (biometrics via biometric sensor such as voice recognition) are determined to match [forms a first pair]; the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like); see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
	Regarding these limitation “after a first dispensing, determine whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; and  if the first and subsequent pair match, enable the user to dispense a beverage into a vessel if an available balance exists, otherwise, prevent the user from dispensing a beverage into the vessel.” does not patentable distinguish the claimed invention from the prior art, as it is a mere duplication of parts without production of a new and unexpected result, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI. B, specifically because having another dispensing “after a first dispensing” is not different from having a first dispensing happening in the first time.
	Claim(s) 9, 11-12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Canora et al. (US 20100125362 A1, hereinafter Canora) in view of Canora Prior Art (U.S. 20100125362 A1, para. 6 of the Relevant Background), and further in view of Bourne (US 20070011041 A1).
	Regarding claim 9, Canora discloses:
 	a method of providing beverages, said method comprising: ¶19 and figure 1 – a self-service beverage dispenser 102; see at least ¶¶17, 25-28, 36-37, 42-44;
	reading, by a reader, data representative of an available balance for a user to obtain beverages from a machine-readable medium, the data being read in response to electromagnetically communicating data from the machine-readable medium with the reader; ¶43 - self-service beverage dispenser (e.g., allow their RFID tag to be read…and request a cup/glass to be filled… reads the access data, further see ¶26 - the reader or may be several feet allowing the reader 110 to obtain the access data in tag 158; wherein (¶42-43 and 47) - determines whether the token is a valid token and whether the user has any entitlements (or unit counts) available such right to a particular number of drink fills or snacks, and so on; see at least see at least ¶¶17, 25-28, 36-37, 42-44, claims 3-4;
see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
	enabling the user to dispense a beverage into the vessel; ¶25 - determine whether or not to allow access to or use of the dispenser 102 to fill the cup 152; see at least ¶¶17, 25-28, 36-37, 42-44;
	updating the data of the machine-readable medium in response to the beverage being dispensed by the user; ¶43 - the user's available unit count is altered to reflect the use of the dispenser, wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like);  see at least ¶¶17, 25-28, 36-37, 42-44;
	preventing the user from dispensing unlimited beverages based on the data representative of the available balance; and ¶37 - if the user only had 1 unit available based on their unit count in their entitlements the controller 370 may act to only allow vending of the 1-unit snacks; see at least ¶¶17, 25-28, 36-37, 42-44;
 	outputting an electromagnetic energy above a threshold to cause an electronic device on the machine-readable medium coupled to the vessel to become non-functional.	
	Canora discloses “the machine-readable medium” as a RFID tag which has a unit count store to a particular number of drink fills; see at least ¶¶17, 25-28, 36-37, 42-44; although Canora discloses the RFID tag is use to carrier information to a particular number of drinks to be filled, Canora does not explicitly disclose the machine-readable medium is coupled to a vessel;. Canora Prior Art discloses ¶6 access control is provided by placing a RFID tag on the cup;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the RFID tag of Canora on the cup taught by Canora Prior Art, in order to provide enhanced access control, (see: Canora Prior Art, ¶6).
	Canora in view of Canora prior art discloses “the machine-readable medium coupled to the vessel” Canora - a RFID tag which has a unit count store to a particular number of drink fills;; see at least ¶¶17, 25-28, 36-37, 42-44; Canora prior art – ¶6 - RFID tag on a cup; does not disclose “outputting an electromagnetic energy above a threshold to cause an electronic device…to become non-functional.” 	Bourne discloses ¶62 - the RFID tag is disabled by transmitting a high energy RF signal at the tag such that the RFID circuitry is burned out;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the above limitations as taught by Bourne, in order to prevent multiple orders for the same tag, (see: Bourne, ¶¶61-62).
	Regarding these limitations “preventing the user from dispensing unlimited beverages based on the data representative of the available balance” are interpreted as intended result and/or intended use language which do not have patentable weight.
	Regarding claim 11, Canora discloses:
	wherein enabling the dispensing of the beverage occurs when the machine-readable medium is a mobile device reader connected wirelessly to the dispenser.  see figures 1 and 3 ¶43 -  at 560 it is determined that there are units available, the method 500 continues at 580 with operating the dispenser controller to dispense selected units, such as volume of a particular beverage or a user-selected snack. At 584, the user's available unit count is altered to reflect the use of the dispenser, see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	Regarding claim 12, Canora discloses:	
	further comprising determining whether the data meets a predetermined criteria to dispense the beverage before enabling the user to dispense the beverage.  ¶42 - a user or holder of a token may present the token to a self-service beverage dispenser (e.g., allow their RFID tag to be read, swipe their magnetic stripe card, and so on) and request a cup/glass to be filled. During 550, the scanner or interrogator reads the access data and determines whether the token is a valid token and whether the user has any entitlements (or unit counts) available; see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	Regarding claim(s) 17, Canora discloses:
	collecting a biometric parameter of the user; associating the biometric parameter with the machine-readable identifier to form a first pair; ¶43 - self-service beverage dispenser reads a RFID tag access data to request a cup/glass to be filled, wherein (¶26) the reader  read the access data several feet away; ¶44 -  linkage between the token/RFID tag/ entitlement and the individual may be provided by the identity associated with the entitlement and the second source of identification (biometrics via biometric sensor such as voice recognition) are determined to match [forms a first pair]; the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like); see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
	after a first dispensing, determining whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; and if the first and subsequent pair match, enabling the user to dispense a beverage into a vessel if an available balance exists, otherwise, preventing the user from dispensing the beverage into the vessel. (see LOOP of figure 5)  ¶43 - self-service beverage dispenser reads a RFID tag access data to request a cup/glass to be filled, wherein (¶26) the reader  read the access data several feet away; ¶44 -  linkage between the token/RFID tag/ entitlement and the individual may be provided by the identity associated with the entitlement and the second source of identification (biometrics via biometric sensor such as voice recognition) are determined to match [forms a first pair]; the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like); see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
	Regarding these limitation “after a first dispensing, determine whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; and  if the first and subsequent pair match, enable the user to dispense a beverage into a vessel if an available balance exists, otherwise, prevent the user from dispensing a beverage into the vessel.” does not patentable distinguish the claimed invention from the prior art, as it is a mere duplication of parts without production of a new and unexpected result, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI. B, specifically because having another dispensing “after a first dispensing” is not different from having a first dispensing happening in the first time.

	Claim(s) 18, 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Canora et al. (US 20100125362 A1, hereinafter Canora), in view of Castellani (US 20110120316 A1, hereinafter Castellani), and further in view of De Berg Hewett (US 20160092851 A1).
	Regarding claim 18, Canora discloses:
	a machine for providing beverages, said machine comprising: ¶19 and figure 1 – a self-service beverage dispenser 102; see at least ¶¶17, 25-28, 36-37, 42-44;
	a biometric sensor configured to read a biometric parameter of a user; ¶44 - the dispenser may be further equipped to verify the user's identity by use of biometrics such as via a sensor upon which a customer can place a finger, by voice recognition, and/or by other techniques for confirming an identity of a customer;
a reader configured to read data representative of an available balance for the user to obtain beverages from the machine from a machine-readable medium to be dispensed in a vessel; and ¶25 - the customer 150 simply brings the RFID tag 158 (or token 156) within a predefined range of an RFID reader 110 that reads the access data by interrogating the tag 158; wherein the tag includes storing access data on the tag or transponder 158 of token 156 and then remotely (without contact being required) retrieving or reading data with RFID reader 110 [read and write];  wherein (¶42 and 47)_ - determines whether the token is a valid token and whether the user has any entitlements (or unit counts) available such right to a particular number of drink fills or snacks, and so on; see at least see at least ¶¶17, 25-28, 36-37, 42-44, claims 3-4;
	electronics configured to: ¶35 -  controller 362, see at least ¶¶17, 25-28, 36-37, 42-44;
		collect the biometric parameter of the user via said biometric sensor; ¶44 - the dispenser may be further equipped to verify the user's identity by use of biometrics such as via a sensor upon which a customer can place a finger, by voice recognition, and/or by other techniques for confirming an identity of a customer; second identification;
	control pouring operations of the machine in response to an auditory command, wherein controlling pouring operations comprise:  ¶44 - the dispenser may be further equipped to verify the user's identity by voice recognition When the identity associated with the entitlement and the second source of identification are determined to match, the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispenser;
	receiving data from the machine-readable medium in response to the machine-readable medium being in the communication distance of the reader; ¶43 - self-service beverage read…and request a cup/glass to be filled… reads the access data, further see ¶26 - the reader or may be several feet allowing the reader 110 to obtain the access data in tag 158; see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
		enable the user to dispense a beverage into the vessel; and  ¶25 - determine whether or not to allow access to or use of the dispenser 102 to fill the cup 152; see at least ¶¶17, 25-28, 36-37, 42-44;
		transmit an updated available balance of the machine-readable medium to the machine-readable medium, to cause the machine-readable medium to update the available balance so as to reduce or prevent the user from dispensing unlimited beverages. ¶43 - the user's available unit count is altered to reflect the use of the dispenser, wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like);  see at least ¶¶17, 25-28, 36-37, 42-44;
	Canora discloses at least ¶44 - service beverage dispenser 102 equipped with a biometric sensor to verify a user's identity; however, does not specifically7 disclose the limitations below; Castellani discloses:
	wherein the machine-readable medium is coupled to the vessel; ¶¶13, 14, 28 The reader 13, when present, can identify the user who uses the machine through an identification code associated to the cup which the user puts on the support 5. the reader 13 can comprise an antenna for reading data contained in an electronic tag; that the user always uses the same customized cup. 
	create a user profile for the user; Figure 2 - ¶55 - creating the new user's profile; see at least Figures 1-9, ¶¶16, 26, 53-55;
	associate the biometric parameter with the user profile and Figure 2 - ¶55 - creating the new user's profile, storing the new user's data associated with the biometric key; see at least Figures 1-9, ¶¶16, 26, 53-55; 
	assign a user type to the user profile; and  Figure 2 - the function of storing the new user's data associated with the biometric key; see at least Figures 1-9, ¶¶16, 26, 53-55;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the above limitations as taught by Castellani, in order to allows different users to obtain quickly and without the need for intervention for setting, beverages always corresponding to the need and the taste of each user, (see: Castellani, ¶6).
	Canora in view of Castellani discloses associate the biometric parameter with the user profile, Canora disclose ¶44 - the dispenser equipped to verify the user's identity by voice recognition; and Castellani disclose Figure 2 - ¶55 - creating the new user's profile, and storing the new user's data associated with the biometric key. 
	In addition to the teach described above, Castelari also discloses ¶28 – both capabilities, the capability to recognize a user using Biometric key, and the capability to recognize a user with an identification code associated to the cup such as electronic tag; however does not specifically discloses “user profile with the machine- readable medium in response to the machine-readable medium being in communication distance of the reader;” 
	De Berg Hewett discloses ¶50 - The identifier may be as simple as a unique account number or code that represents a user profile 5 which still needs to be set up or personalized, but which is already linked to a RFID tag 17 in a particular cup 11;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the above limitations as taught by De Berg Hewett, in order to allow for efficient service combined with quick dispensing and avoids money counting at the beverage dispensers, (see: De Berg Hewett, ¶74).	
	Regarding claim 19, Canora discloses:
	wherein said biometric sensor includes a microphone for receiving an auditory command from the user. ¶44 - at least the biometric sensor that identifies user by voice recognition;	
	Regarding claim 24, Canora discloses:
	receive the data from the machine-readable medium in response to the machine-readable medium being in communication distance of the reader; associate the biometric parameter with the machine-readable identifier to form a first pair; 
	after a first dispensing, determine whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; if the first and subsequent pair match, enable the user to dispense a beverage into a vessel if an available balance exists, otherwise, prevent the user from dispensing a beverage into the vessel; and update the available balance of the machine-readable medium so as to reduce or prevent the user from dispensing unlimited beverages.(see LOOP of figure 5) ¶43 - self-service beverage dispenser reads a RFID tag access data to request a cup/glass to be filled, wherein (¶26) the reader  read the access data several feet away; see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3; ¶44 -  linkage between the token/RFID tag/ entitlement and the individual may be provided by the identity associated with the entitlement and the second source of identification are determined to match [forms a first pair]; the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like);see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	Regarding these limitation “after a first dispensing, determine whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; if the first and subsequent pair match, enable the user to dispense a beverage into a vessel if an available balance exists, otherwise, prevent the user from dispensing a beverage into the vessel; and update the available balance of the machine-readable medium so as to reduce or prevent the user from dispensing unlimited beverages.;” does not patentable distinguish the claimed invention from the prior art, as it is a mere duplication of parts without production of a new and unexpected result, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI. B, specifically because having another dispensing “after a first dispensing” is not different from having a first dispensing happening in the first time.
	Regarding these limitations “so as to reduce or prevent the user from dispensing unlimited beverages” are interpreted as intended result and/or intended use language which do not have patentable weight.
	Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Canora, Castellani, and De Berg Hewett combination as applied to claim 18, and further in view of Kim et al. (US 20110071830 A1, hereinafter Kim).
	Regarding claim 22, the combination, specifically Canora discloses -  ¶44 - voice recognition; however, does not explicitly  disclose “capture a video of the user speaking the auditory commands interpret movements of the user's lips speaking the auditory command to create data representative of predicted commands; integrate the auditory command and the predicted command from the video; and create an enhanced user command based on the integrated auditory command and predicted command.” Kim discloses - ¶12 and figures 2 and 3 - a lip video image input unit that suitably obtains an input image by an image input sensor; a lip reading unit that suitably recognizes a lip reading instruction of a speaker by processing the input image; and a voice recognition and lip reading recognition result combining unit that suitably outputs the voice recognition instruction if the estimated probability is above a threshold value and suitably outputs the lip reading instruction if the estimated probability is below the threshold value.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the above limitations as taught by Kim, in order to effectively detects lips from a face image, suitably tracks lip movements, and suitably recognizes a voice instruction based on feature values of the lips, where a voice recognizer does not work due to noise, (see: Kim, ¶9).
Response to Arguments
	Applicant's arguments filed on 05/10/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8 of the Remarks that Canora does teach “wherein the machine-readable medium is a read-write device” and “transmit an updated  available balance of the machine-readable medium to the machine-readable medium, to cause the machine-readable medium to update the available balance so as to reduce or prevent the  from dispensing unlimited beverages”. Examiner respectfully disagree, the RFID tag of Canora has information being read, stored, see ¶25 and completed Rejection above. In addition, Canora discloses that the RFID tag stores unit count record that is incremented or decremented from the tag, also see para. 42, 18, and completed rejection above.
	Applicant also argues on page 9 of the Remarks that none of the prior art of record teaches "outputting an electromagnetic energy above a threshold to cause an electronic device on the machine-readable medium coupled to the vessel to become non-functional,". Examiner respectfully disagree. Canora in view of Canora prior art already discloses “the machine-readable medium coupled to the vessel” Canora - a RFID tag which has a unit count store to a particular number of drink fills; see at least ¶¶17, 25-28, 36-37, 42-44; Canora prior art – ¶6 - RFID tag on a cup; does not disclose “outputting an electromagnetic energy above a threshold to cause an electronic device…to become non-functional.” 	Bourne discloses ¶62 - the RFID tag is disabled by transmitting a high energy RF signal at the tag such that the RFID circuitry is burned out; therefore, the RFID tag that has electronic devices such an electronic circuit becomes non-functional,  in order to prevent multiple orders for the same tag, (see: Bourne, ¶¶61-62).
Therefore, the rejection is maintained.
	Applicant argues on pages 9-10 of the Remarks “Applicant respectfully submits that the Office Action fails to cite to any reference that teaches using both a biometric sensor and a reader”. Examiner respectfully disagree, Canora discloses both ¶43 - self-service beverage dispenser reads a RFID tag access data to request a cup/glass to be filled, wherein (¶26) the reader  read the access data several feet away; ¶44 -  the dispenser may be further equipped to verify the user's identity by use of biometrics such as via a sensor upon which a customer can place a finger, by voice recognition, and/or by other techniques for confirming an identity of a customer; linkage the entitlement and the individual may be provided by the identity associated with the entitlement and the second source of identification (biometrics via biometric sensor such as voice recognition) are determined to match; see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
	Therefore, the rejection the rejections under 35 USC 103 has been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VANESSA DELIGI/Patent Examiner, Art Unit 3627       




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627